Of the numerous assignments of error on the record certified to the Court of Appeals that court gave specific statement and ruling to the questions presented by two of them only. That court denied a hearing as to the rest for the reason that appellant's brief had not been prepared in accord with rules 10 and 12 of this court. This court, according to the rule of review adopted upon the creation of the Court of Appeals and followed consistently since, will not undertake to review questions not decided by that court. If petitioner, appellant, would, in a proper case, require the Court of Appeals to pronounce judgment on specific assignments of error which may have been properly presented to that court, the remedy is not by certiorari.
In the opinion and judgment of the Court of Appeals passing upon two assignments of error, viz., that relating to the action of the trial court overruling petitioner's demurrer to count 3 of the complaint, and the ruling denying error in a specified part of the trial court's oral charge to the jury, we find no error. No more detailed discussion is necessary.
The writ applied for must need be denied. Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur. *Page 233